Citation Nr: 0530728	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for eczema.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel









INTRODUCTION

The veteran had active military service from February 1996 
until February 2000.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision and was remanded in May 
2004.

The issue of service connection for a sinus disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record indicates that less than 20 
percent of the veteran's body is affected by his eczema.

2.  The evidence fails to show that the veteran has undergone 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for six weeks in the last six 
months; or that the veteran has exudation or constant 
itching, extensive lesions, or marked disfigurement.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
disabling for eczema have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic 
Code (DC) 7806 (2005); 38 C.F.R. §§ 4.118, DC 7806 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.    See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" with regard to 
this condition.

During the course of this appeal the regulations for rating 
disabilities of the skin were revised effective August 30, 
2002.  67 Fed. Reg. 49,596 (July 31, 2002).  The Board will 
consider all applicable versions of the rating criteria, as 
did the RO.  However, only the new criteria are to be applied 
as of that effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Under the rating criteria in effect when the veteran filed 
his appeal, a 10 percent rating is assigned for dermatitis or 
eczema when there is exfoliation, exudation or itching, if it 
involves an exposed surface or extensive area; while a 30 
percent rating is assigned when there is exudation or 
constant itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, DC 7806 (as in effect prior to August 30, 
2002).

While the veteran indicated at a VA examination in June 2002 
that he had constant itching and a rash affecting his neck 
and arms, and that he has dry blotches all over, the examiner 
found the veteran's skin to be within normal limits, with the 
exception of an eczematous lesion around the left elbow, 
measuring 8.0 x 1.0 x 1.5 cm.  The veteran was diagnosed with 
hyperpigmentation of the left elbow region, consistent with 
eczema.

In January 2005, the veteran underwent a second VA 
examination of his eczema.  The veteran indicated that he 
still had scarring and pruritus, and noted that his problem 
was intermittent in that he developed new spots in different 
areas, but that it was also constant in that he always seemed 
to have active spots.  Upon physical examination, the 
examiner noted that the veteran had hyperpigmented papules 
and patches on his arms and legs.  No active dermatitis was 
seen.  The veteran's head and face were noted to be 
relatively spared, although the veteran did have areas of 
dyschromia.  The examiner was unable to see any scars from 
the eczema.  The examiner indicated that zero percent of 
exposed areas had active dermatitis and less than 5 percent 
of the veteran's body surface area was covered with regards 
to post inflammatory hyperpigmentation.  The examiner 
diagnosed the veteran with fairly mild atopic dermatitis.  
The veteran was noted to mostly have post inflammatory 
hyperpigmentation with minimal papular eczema.  

Several color photographs of the veteran were also associated 
with the claims file which depict the veteran's legs, neck 
and back.  The photographs do not show exudation, extensive 
lesions, or marked disfigurement.

The medical evidence fails to reflect exudation, constant 
itching, extensive lesions, or marked disfigurement.  At the 
July 2002 examination, the veteran was noted to have a small, 
eczematous lesion around the left elbow but was otherwise 
within normal limits.  In January 2005, the veteran was 
diagnosed with mild dermatitis and it was noted that less 
than 5 percent of his body was covered.  Furthermore, the 
eczema did not leave any scars that the examiner could 
detect.  As such, the veteran's claim for a rating in excess 
of 10 percent for eczema is denied under the old regulations. 

Under the current regulations, a 10 percent disability 
evaluation is assigned when at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas are affected, or where 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2005).

A 30 percent evaluation is assigned when 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Id.  

The rating criteria also provides the flexibility to rate 
dermatitis or eczema as disfigurement of the head, face, or 
neck (DC 7800) or as scars (DCs 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

In June 2002, a VA examiner indicated that an examination 
skin revealed an area of eczematous lesion around the left 
elbow, measuring 8.0 x 1.0 x 1.5 cm, but was otherwise within 
normal limits.  In January 2005, the veteran's head and face 
were noted to be relatively spared, although the veteran did 
have areas of dyschromia.  The examiner was unable to see any 
scars from the eczema.  The examiner indicated that zero 
percent of exposed areas had active dermatitis and less than 
5 percent of the veteran's body surface area was covered with 
regards to post inflammatory hyperpigmentation.  The examiner 
diagnosed the veteran to have fairly mild atopic dermatitis.  
The veteran was noted to mostly have post inflammatory 
hyperpigmentation with minimal papular eczema.  The examiner 
also noted that a review of the veteran's claims file 
revealed that the veteran received topical corticosteroid 
therapy in 1999, but that he had received no other systemic 
immunosuppressive agents.

The evidence of record indicates that less than 20 percent of 
the veteran's body is affected by his eczema, and the 
evidence fails to show that the veteran has undergone 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for six weeks in the last six 
months.  Accordingly, the veteran's claim for a rating in 
excess of 10 percent disabling under the revised regulations 
is denied.  The Board has also considered whether the veteran 
should be rated for disfigurement of the head, face, or neck 
or for scars; however, the medical evidence of record shows 
that the veteran's head and face were spared, and the 
examiner did not see any scars from the eczema.  As such, the 
Board finds that an additional rating is not available.

II.  Veterans Claims Assistance 

The Board must also address the notice and duty to assist 
requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  Id.

In the present case, the notice was provided to the veteran 
in a letter dated in May 2004, which clearly advised the 
veteran of the first, second, third, and fourth elements 
required by Pelegrini II.  Although this notice was obviously 
provided after the initial adjudication, this is harmless 
error and the veteran is not prejudiced thereby.  The notice 
was sent in May 2004 and the RO readjudicated the veteran's 
claim in a June 2005 supplemental statement of the case 
(which also contained the complete text of 38 C.F.R. 
§ 3.159).  Additionally, the Board remanded the veteran's 
claim in May 2004 in part to ensure compliance with the 
notice requirements.  Moreover, the veteran has been provided 
every opportunity to submit evidence, argue for his claim, 
and respond to VA notices; and it is therefore not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

With respect to VA's duty to assist, VA has acquired both VA 
and private treatment records; as well as photographs of the 
veteran; and the veteran did not indicate that records 
existed that were not included in his claims file.  The 
veteran has also been provided with two VA examinations in 
July 2002 and January 2005 (the reports of which have been 
associated with the claims file).  
 
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.


ORDER

An initial rating in excess of 10 percent for eczema is 
denied.


REMAND

The veteran asserted in his claim for disability compensation 
that he has a sinus disability. 

Service medical records reflect that the veteran sought 
treatment on a number of occasions for sinus problems, 
including congestion, watery eyes, cough with yellow phlegm, 
etc.  In March 1996, the veteran was diagnosed with viral 
pharyngitis.  In May 1996, the veteran was assessed with 
sinusitis, after complaining of runny eyes and nasal 
congestion.  Less than a month later, he was diagnosed with 
bronchitis.  In April 1998, the veteran sought treatment for 
hay fever, and was assessed as having seasonal allergic 
rhinitis.  In July 1996, the veteran was diagnosed with an 
upper respiratory infection.  In November 1996, the veteran 
sought treatment after coughing up greenish yellow phlegm, 
and was assessed with a viral syndrome.  In April 1998, the 
veteran was found to have chronic rhinitis.  In September 
1998, the veteran sought treatment, complaining of a cough 
with watery eyes, and indicated that he had a history of 
sinus problems.  The veteran was assessed with a viral 
syndrome.  In December 1998, the veteran presented for 
treatment complaining of congestion, and coughing with yellow 
phlegm, and was diagnosed with otitis media.  In August 1999, 
the veteran sought medical treatment, complaining of chest 
congestion, dizziness, and nausea, and was diagnosed with 
bronchitis.  

On his separation physical, the veteran was found to have 
normal sinuses.  

Following service, the veteran sought treatment from a 
private doctor complaining of a sore throat and an earache.  
A list of past medical treatments included in his private 
treatment records indicates that the veteran was found to 
have chronic rhinitis three times between April 2001 and June 
2002.  In September 2001, the veteran presented for treatment 
with sinus concerns.  He again returned in January 2002 with 
similar complaints.  In May 2002, the veteran returned to his 
doctor with a possible sinus infection.  The doctor indicated 
that the veteran's sinus was nontender, but that his nose was 
swollen with a clear discharge.  Finding the veteran to be 
acutely ill with a nasally sounding voice, the doctor 
diagnosed him with allergic rhinitis.  In June 2002, the 
veteran presented for treatment with sinus problems, 
complaining of an itching throat, a runny nose, and sneezing.  
The veteran again presented for treatment later in June 2002, 
complaining of headaches and bloody mucus from his nose, and 
was diagnosed with sinusitis.

In June 2002, the veteran also underwent a VA examination.  
With regards to his sinus condition, the veteran indicated 
that he had problems with his nostrils interfering with 
breathing through his nose.  The veteran denied any foul-
smelling discharge and denied an inability to communicate by 
speech or whisper.  The veteran indicated that his sinus 
problems occurred in the right forehead, the left forehead, 
and the right cheek; and that the attacks were associated 
with headaches and occurred once every two weeks.  On 
examination there was no evidence of permanent discharge or 
tenderness to palpation, nor was there any obstruction of 
either nostril.  X-rays of the sinus were negative, and 
showed the visualized paranasal sinuses to be symmetrically 
aerated.  While the veteran had claimed sinusitis, the 
examiner indicated the correct diagnosis was seasonal 
rhinitis alleviated by Allegra with no gross findings at the 
examination.

The Court of Appeals for Veteran's Claims has indicated that 
a medical examination should be provided when the evidence 
shows that the veteran has a current disability that may be 
associated with active duty; but the veteran's file does not 
contain sufficient medical evidence for the Board to make a 
decision on the claim.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In this case, the evidence reflects that the 
veteran has had a variety of sinus related complaints, both 
in service and following service.  However, a review of the 
veteran's claims file fails to uncover a medical examination 
addressing the etiology of the veteran's current sinus 
condition.

Accordingly, the Board considers that a medical opinion would 
materially assist in the development of this appeal.

Therefore, the Board remands for the following:

1.  Schedule the veteran for an 
examination.  The examiner should be 
provided with the veteran's claim file 
and asked to fully review it.  Any 
opinion rendered must be supported by a 
complete rationale.  The examiner should 
specifically comment on whether the 
veteran has a chronic sinus disability, 
and, if so, whether it is as likely as 
not that the chronic disability was 
caused by or began during his time on 
active duty.  
 
2.  When the development requested has 
been completed, review the case.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case and 
afford a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


